Citation Nr: 0902851	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia, 
claimed as due to a head injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2002, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  In May 2006, the Board sent the veteran a 
letter advising him that the law requires that the VLJ who 
conducted the hearing on appeal must participate in any 
decision made on that appeal.  The veteran was requested to 
indicate whether he wanted another Board hearing and he was 
informed that, if a response was not received within 30 days 
from the letter, the Board would assume he does not want an 
additional hearing.  To date, no response has been received 
from the veteran regarding his hearing.  The Board, then, 
finds that all due process has been satisfied with respect to 
the veteran's right to a hearing.  

This case was previously before the Board in August 2006, at 
which time the case was remanded for additional development.  
Unfortunately, all requested development has not been 
conducted, and the claim must be remanded for compliance with 
the Board's previous remand.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran is seeking to reopen a claim of service 
connection for schizophrenia, claimed as due to a head 
injury, that was previously denied in May 1998.  

During his June 2003 Travel Board hearing, the veteran 
testified that he had received psychiatric evaluation at a 
U.S. Army Hospital in Frankfurt, Germany.  He specifically 
testified that he was treated for complaints of audio and/or 
visual hallucinations about two weeks to a month following a 
head injury in 1985, while stationed with the D Battery, 
379th.  

In August 2006, the Board remanded this claim in order for a 
search to be conducted for any clinical records of 
hospitalization for psychiatric treatment or a head injury, 
dated from March to July 1985, from the U.S. Army Hospital in 
Frankfurt, Germany.  The Board also requested that the 
veteran's service personnel records be associated with the 
claims file.  

Review of the record reveals the AMC requested the veteran's 
personnel file and any additional service treatment records 
(STRs) pertaining to the veteran.  The personnel file was 
associated with the claims file; however, further review 
reveals that the STRs received by the AMC were for the wrong 
veteran.  In July 2007, the AMC sent a letter to the National 
Archives and Records advising that the wrong service medical 
records had been sent.  However, the letter did not request 
that an additional search be conducted for any additional 
STRs pertaining to the veteran; nor is there any verification 
of record which shows that there are no additional STRs for 
the veteran from the U.S. Army Hospital in Frankfurt, 
Germany.  

The Board notes that any available clinical records could 
potentially contain critical information pertaining to the 
onset and/or etiology of the veteran's schizophrenia.  
Therefore, although the undersigned regrets any further delay 
in the adjudication of this claim, the Board finds that all 
reasonable efforts must be made to obtain this evidence.  All 
efforts to obtain this evidence shall continue until the 
records are obtained unless it is reasonably certain that the 
records do no exist or that further efforts to obtain the 
records would be futile.  See 38 U.S.C.A. § 5103A.  
Therefore, on remand, the AMC/RO will be requested to verify 
whether there are any additional  service treatment records 
for the veteran and, if not, a memorandum of availability 
documenting all efforts to obtain the records must be 
completed and associated with the claims file.  

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding VCAA notice and reopening claims.  The 
Court held that the VCAA notice in a matter where the veteran 
is attempting to reopen a claim must include the bases for 
the denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding that evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the veteran was provided with notice 
as to what "new and material evidence" means generally, but 
he was not provided the reasons for the previous denial or a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  Therefore, on remand, the 
AMC/RO will also be requested to send the veteran a VCAA 
letter that complies with Kent.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all notification actions 
required by 38 U.S.C.A. §§ 5103 and 5103A 
are fully complied with.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Undertake all reasonable efforts to obtain 
clinical records of the veteran's claimed 
hospitalization for psychiatric evaluation 
or for a head injury, dated from 
approximately March to July 1985, from the 
U.S. Army Hospital in Frankfurt, Germany.  

a.	If the requested records are 
unavailable, a memorandum of 
unavailability, which documents all 
efforts at obtaining the evidence, 
must be completed and associated 
with the claims file.  

3.	Thereafter, conduct any additional 
evidentiary development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

